Order entered December 14, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00300-CV

                                 LYNNE DUGGAN, Appellant

                                                V.

    TANGLEWOOD VILLA OWNERS ASSOCIATION, INC.; TOM MADDOCK,
  PRESIDENT; HANK DEWITT, TREASURER; DONNA NORTHAM, SECRETARY;
                KIRK GRIFFITH, MAINTENANCE, Appellees

                         On Appeal from the County Court at Law No. 1
                                    Grayson County, Texas
                             Trial Court Cause No. 2015-1-091CV

                                            ORDER
       Before the Court is appellant’s December 9, 2016 sixth motion to extend time to file

appellant’s brief. Appellant’s motion is GRANTED to the extent that appellant’s brief shall be

filed by December 27, 2016. We expressly caution appellant that failure to file a brief by the

date provided in this order will result in the dismissal of this appeal without further notice. TEX.

R. APP. P. 38.8(a)(1).


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE